Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1 and 11 are amended.
Claims 19-20 are new.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation “determine that the received motion profile corresponds to a valid dose based on the first probability and the second probability.”  Examiner is unable to figure out the determination since no guidance is provided in the claim regarding how to determine based on the information of probabilities.  Is one probability higher than the other to correspond to a valid dose?  Furthermore, it is unclear why two probabilities are calculated when one probability determines no dose and another determines dispensement of a dosage?  Is only one probability calculated and based on the motion profile, it determines no dosage or dosage based on a threshold? Examiner asks the Applicant for guidance and explanation.
Claims 19 and 20 recite the limitation “wherein the motion profile for a no dose event comprising a pre-recorded waveform representing a no dose event.”  Examiner is unable to determine what exactly is the pre-recorded waveform?  Is it a waveform of motion detected by something? Or is it a waveform in general?  Examiner asks the Applicant for guidance and explanation.
Response to Arguments
Applicant’s arguments, see pg. 1-2, filed 04/21/2022, with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 of claims 1-20 has been withdrawn. 
The prior arts of records fail to teach the probability the motion waveform corresponds to a no dose event or proper dispensement of the medication.  Prior arts of record teach gathering motion profile of the container and based on the type of motion, determining dosage or no dosage.
With respect to rejection of claims 1-18 under 35 U.S.C. 101 have been fully considered and the rejection in office action dated 9/27/2021 has been withdrawn. 
The overall claim is directed to significantly more than the abstract idea since the claim limitations require a device to perform the functional steps.  Examiner states that the accelerometer is a specific device that is being used as more than a tool to detect motion data and provide motion data in order to determine whether a valid medication dosage was provided or not.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Taylor et al. – U.S. Publication No. 2018/0263854 – Teaches a pill container with sensors to monitor events regarding product usage.
Rawal et al. – U.S. Publication No. 2018/0228696 – Teaches a system for assisting users to adhere to a medication regimen using a sensor to an attachable pill container cap.
Yun et al. – U.S. Publication No. 2018/0028410 – Teaches a digital cap for a medicine container to monitor usage.
Ziv et al. – U.S. Publication No. 2017/0296436 – Teaches a system for monitoring patient adherence to a medication regimen.
Fateh – U.S. Publication No. 2016/023635 – Teaches a system for managing adherence to a medication regimen involving the usage of a sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626